                 3:19-cv-02686-JMC               Date Filed 03/23/21          Entry Number 71        Page 1 of 1

AO 450 (Rev. 01/09) Judgment in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                       District of South Carolina



                        BI-LO, LLC
                    Third-Party Plaintiff
                            v.                                              Civil Action No.      3:19-cv-02686-JMC

             WATERSTONE SOUTHEAST
                PORTFOLIO, LLC
               Third-Party Defendant

                                                 JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 the plaintiff (name)                    recover from the defendant (name)              the amount of            dollars ($    ),
which includes prejudgment interest at the rate of            %, plus postjudgment interest at the rate of      %, along with
costs.
 the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                             .
O other: the third-party plaintiff, BI-LO, LLC shall take nothing of the third-party defendant, Waterstone Southeast
Portfolio, LLC and the third-party action is dismissed without prejudice.




This action was (check one):
 tried by a jury with Judge                           presiding, and the jury has rendered a verdict.

 tried by Judge                         without a jury and the above decision was reached.
O decided by the Honorable J. Michelle Childs, United States District Judge presiding. The Court having entered an
order of dismissal as to the third-party complaint.


Date: March 23, 2021                                                       CLERK OF COURT


                                                                                               s/Angie Snipes
                                                                                    Signature of Clerk or Deputy Clerk
